REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “making a first determination that the first request indicates a first predetermined media type, wherein: the first predetermined media type is not an audio media type; and the first predetermined media type is not a video media type; making a second determination that the first request is associated with a first authorized user; sending, in response to the first determination and to the second determination, a first setup message, wherein: the first setup message requests establishment of the first specialized flow; and the first setup message comprises a first Quality of Service (QoS) indicator;” and “making a third determination that the second request indicates a second predetermined media type, wherein: the second predetermined media type is not an audio media type; and the second predetermined media type is not a video media type; making a fourth determination that the second request is associated with a second authorized user; sending, in response to the third determination and to the fourth determination, a second setup message, wherein: the second setup message requests establishment of the second specialized flow; and the second setup message comprises a second QoS indicator;” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.
7, the prior art of record does not disclose or render obvious the limitations of “receiving, from the communications interface from a second network terminal, a second request to create a second specialized flow in an NR access network, wherein: the second request identifies the channel; the second request indicates a second user; the second request indicates a second media type; and the second media type is different from the first media type; determining that the second user is authorized to create the second specialized flow; and in response, sending, via the communications interface, a second setup message requesting creation of the second specialized flow, the second setup message comprising a second QoS indicator associated with the second media type” in combination with all other claim limitations.  Therefore, claim 7 is allowable over the prior art of record.  
Regarding claim 15, the prior art of record does not disclose or render obvious the limitations of “sending a flow-request message via the wireless communications interface, wherein: the flow-request message indicates the network resource; the flow-request message indicates a media type; the media type is not an audio media type; and the media type is not a video media type” in combination with all other claim limitations.  Therefore, claim 15 is allowable over the prior art of record.
Claims 2-6, 8, 10-14, and 16-20 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 11, 2021